Citation Nr: 1415301	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  10-41 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for a sleep disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J.R. Bryant

INTRODUCTION

The Veteran had active service from February 1971 to April 1972. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from rating decisions in September 2009 and April 2010 of the above Department of Veterans Affairs (VA) Regional Office (RO).  In March 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the Muskogee RO.  The transcript from that hearing has been associated with the claims file and reviewed. 

The Board has reviewed the Veteran's claims files as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) to ensure complete consideration of all the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service-connected PTSD is more disabling than the current 50 percent evaluation reflects.  It is implicit in his recent hearing testimony that his psychiatric disorder has worsened since he was last examined by VA.  Although the Veteran testified that since beginning VA treatment he had noticed an improvement in his symptoms, his representative pointed out that the PTSD symptoms had indeed worsened based on the Veteran's reports of increased suicidal ideation.  See September 2012 hearing transcript pages 7 and 9.  Reference is also made to the shift in the Veteran's Global Assessment of Functioning score, which was recorded as 68 at the time of his examination in September 2009 and during an evaluation in January 2012.

Thus, as there may have been a worsening in the Veteran's PTSD since the previous examination, and to ensure that his own complaints are sufficiently considered by a VA examiner, the Board finds that the matter should be remanded for a new VA examination so that a detailed picture of the current state of his PTSD may be obtained.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997). 

Any ongoing medical records should be obtained.  In this regard, the Board notes that it appears that the most recent record of any outpatient treatment that the Veteran has undergone (and that is included in his claims folder or Virtual VA folder) is dated in January 2012.

An April 2010 rating decision denied service connection for a sleep disorder.  That same month, the Veteran submitted a timely notice of disagreement (NOD).  However, the record before the Board does not show that the Veteran has been provided a statement of the case (SOC) in response to the NOD.  Because the NOD placed the issue in appellate status, the matter must be remanded for the originating agency to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran and his representative should be provided with a SOC on the issue of entitlement to service connection for a sleep disorder.  He should also be informed of the requirements to perfect an appeal with respect to this issue, and if the Veteran perfects an appeal, all indicated development should be completed before the case is returned to the Board.

2.  The AMC/RO should then obtain any VA clinical records pertaining to the Veteran's service connected PTSD from January 2012 to the present.  

Document the attempts to obtain such records.  The Veteran should be notified if any private records sought are not received pursuant to the RO's request (and reminded that ultimately it is his responsibility to ensure that private records are received).  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this fact in the claims file.  See 38 U.S.C.A. § 5103A(b).  All such available documents should be associated with the claims folder or Virtual VA/VBMS folders (as appropriate).

3.  The Veteran should then be scheduled for a VA examination of his service-connected PTSD.  Prior to the examination, the claims folder must be made available to the examiner for review of the case. A notation to the effect that this record review took place should be included in the report of the examiner.  All indicated tests and studies should be accomplished. 

All signs and symptoms of the Veteran's PTSD should be reported in detail.  [In other words, any disabling manifestations specifically attributable to PTSD must be fully outlined and differentiated from symptoms caused by any nonservice-connected disorder.]  Also, the examiner is requested to use a multiaxial assessment, assign a Global Assessment of Functioning (GAF) score, explain what the assigned score represents in terms of the Veteran's psychological, social, and occupational functioning.

The examiner should provide an opinion as to the effect that the service-connected PTSD has, if any, on the Veteran's employment and daily life.  Specifically, the examiner should render an opinion as to whether the disability causes marked interference with employment, or the need for frequent periods of hospitalization or otherwise precludes the Veteran from engaging in substantially gainful employment. 

4.  Ensure that the requested actions have been completed (to the extent possible) in compliance with this REMAND.  If the report is deficient, it must be returned to the examiner for necessary corrective action, as appropriate.

5.  Then, readjudicate the claim.  If this benefit is not granted, the Veteran must be furnished a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL A. HERMAN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

